—Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered June 20, 1996, which granted the temporary coadministratrix’s motion for a protective order and set a cut-off date for discovery, unanimously affirmed, without costs.
Surrogate’s Court did not abuse its discretion in denying a *48deposition of the temporary coadministratrix / attorney in view of the latter’s assertion that she lacked any information regarding the decedent’s assets not contained in the documents already provided. Nor was it improper to deny production of the estate tax return, inasmuch as the party seeking production must demonstrate the necessity for such production (see, Fogelson v Barst & Mukamal, 192 AD2d 321) and the only clear reason advanced for examining the tax return was to obtain the mailing address of certain of decedent’s bank accounts that already had been provided in another document produced.
Finally, we perceive no improvident exercise of discretion in the cut-off date set for discovery. Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.